IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JULIE D. WISE and BRIAN              NOT FINAL UNTIL TIME EXPIRES TO
KEITH WISE,                          FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D15-3089
v.

JAMES AND GWEN BOYD and
SUNTRUST BANK, N.A.,

     Appellees.
_____________________________/

Opinion filed August 4, 2016.

An appeal from the Circuit Court for Clay County.
Frederic A. Buttner, Judge.

Julie D. Wise and Brian Keith Wise, pro se, Appellants.

Terrance A. Jones, for Appellees James and Gwen Boyd.




PER CURIAM.

      AFFIRMED. See Walt v. Walt, 596 So. 2d 761, 762 (Fla. 1st DCA 1992);

Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1989).

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.